Citation Nr: 1042671	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-37 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for bilateral hearing loss, and if so 
may such claim be granted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hand disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2006 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

The issues of entitlement to service connection for (i) bilateral 
hearing loss and (ii) for a left hand disability are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  June 1997 and August 1997 rating decisions denied the Veteran 
service connection for bilateral hearing loss, finding no 
evidence of in-service on-set or any nexus between the claimed 
disorder and military service.  

2.  Evidence added to the record since the August 1997 rating 
decision, denying a service connection claim for bilateral 
hearing loss, relates to an unestablished fact necessary to 
substantiate the Veteran's claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence demonstrates that the Veteran's tinnitus was the 
result of military noise exposure.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied the Veteran's 
service connection claim for bilateral hearing loss is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

2.  Evidence added to the record since the August 1997 rating 
decision, denying the Veteran's service connection claim for 
bilateral hearing loss, is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  Criteria for service connection for tinnitus have been met.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen Service Connection for Bilateral 
Hearing Loss

A review of the record reflects that a June 1997 rating decision 
denied the Veteran's service connection claim for bilateral 
hearing loss.  At this time, the RO considered the Veteran's 
service treatment records and VA examinations from January 1997 
and February 1997.  Based on a review of this evidence, the RO 
determined that there was no evidence that bilateral hearing loss 
had its onset in-service or that any such disorder was related to 
the Veteran's military service.  Accordingly, the RO denied the 
Veteran's service connection claim.

Subsequently, although the Veteran submitted additional evidence 
relevant to the service connection claim for bilateral hearing 
loss, the RO, in an August 1997 rating decision, again denied the 
service connection claim.  The evidence of record included 
multiple lay statements, private treatment records and the 
evidence of record at the time of the June 1997 rating decision.  
Nevertheless, the RO again determined that there was no evidence 
that the Veteran's bilateral hearing loss had its onset in-
service or that there was a nexus between his military service 
and the condition.  As such, the RO denied the service connection 
claim, the Veteran did not appeal this decision within the 
prescribed time and it became final.  

The August 1997 RO decision is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to 
reopen this claim, the Veteran must present or secure new and 
material evidence with respect to that claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Various pieces of evidence have been added to the record since 
the August 1997 rating decision.  The additional evidence 
includes a December 2005 medical statement, from private 
physician R. Kasprzak, D.O., detailing the Veteran's account of 
in-service combat acoustic trauma and stating the Veteran 
demonstrated "progressive hearing loss and probably some nerve 
damage possibly due to noise trauma."  Although the statement 
from Dr. Kasprzak is couched in speculative terms, this statement 
provides, at best, a competent suggestion that there may be a 
relationship between the Veteran's military service and his 
claimed bilateral hearing loss.  Furthermore, this statement is 
presumed to be credible for the limited purpose of determining 
whether to reopen the Veteran's claim.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

At the time of the August 1997 rating decision, the RO concluded 
that there was no evidence of any nexus between the Veteran's 
claimed bilateral hearing loss and his military service.  The 
Veteran has now presented evidence related to this previously 
unestablished necessary element of his claim.  Specifically, he 
has presented a competent medical statement that, at least, 
arguably suggests his current bilateral hearing loss may be 
related to military service, to include combat acoustic trauma.  
The Board finds the newly submitted evidence to be new and 
material, within the meaning of 38 C.F.R. § 3.156(a) and the 
claim for service connection is reopened.   

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

The Court of Appeals for Veterans Claims (Court) has held that 
lay evidence is competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

Moreover, lay evidence may suffice to establish the 
manifestations of a chronic condition during service, or within a 
presumptive period; and, when a condition is not chronic and 
there is no medical evidence of a causal nexus, lay testimony or 
medical evidence may establish continuity of symptomatology.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the 
Court has specifically held that tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran, as a lay person, is competent to report 
both that he developed symptoms such as ringing in the ears 
during service, and that the ringing has persisted to the present 
day. 

Once, as here, it has been determined that the Veteran is 
competent to provide testimony on a matter, the inquiry shifts to 
a determination as to whether the Veteran's testimony is 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

In November 2004, the Veteran filed a claim for service 
connection for tinnitus.  Several years earlier, in January 1997, 
the Veteran underwent a VA examination at which he reported 
exposure to acoustic trauma while serving in the artillery in 
Vietnam.  At this examination, the Veteran informed the examiner 
that he had bilateral tinnitus which had begun in approximately 
1968 (and it is noted that the Veteran was on active duty in 
1968).  He described the tinnitus as a low pitched motor sound 
and indicated that the tinnitus had become more pronounced in 
1989.  
 
The Veteran's DD-214 shows that the Veteran served as an 
artillery crewman in Vietnam; and a statement from a soldier who 
served in the Veteran's unit in Vietnam confirmed the Veteran's 
military noise exposure.  

In this case, the Board finds the Veteran's statements to be 
credible.  He has not exaggerated his symptoms, nor has he 
attempted to stretch the truth in an effort to bolster his claim.  
He candidly discussed his experiences in the United States Army, 
and he described the date of onset of the ringing in his ears to 
the VA examiner.  The Board also notes that at the time of the 
examination, the Veteran was not in fact seeking benefits for 
tinnitus, which further bolsters the veracity of his statement.
 
It is clear the Veteran was exposed to acoustic trauma while in 
service, and the Veteran has credibly asserted that he first 
began noticing a ringing in his ears while still in service, 
which has persisted since that time.  

In any event, the Veteran has been diagnosed with tinnitus by a 
VA audiologist, and he has consistently and credibly reported 
that his tinnitus began while he was in service and has continued 
to the present time.  This is a matter which the Veteran is 
competent to report and therefore the Board concludes that 
satisfactory lay evidence has been presented to establish 
continuity of symptomatology from the Veteran's time in service.  
Accordingly, the criteria for service connection for tinnitus 
have been met, and the Veteran's claim is granted.

In light of these results, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).





ORDER

New and material evidence has been presented to reopen a service 
connection for bilateral hearing loss, and to this extent, the 
appeal is granted. 

Service connection for tinnitus is granted.


REMAND

The Veteran maintains, in part, that his current bilateral 
hearing loss is related to his military service.  Specifically, 
the Veteran reports exposure to acoustic trauma as he served as 
an artillery crewman in Vietnam, and service treatment records 
show that the Veteran had problems with ear infections while in 
service.  

It is noted that service treatment records from the Veteran's 
time on active duty from 1966 to 1968 do not show hearing loss 
for VA purposes.  

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.
 
Following service, the Veteran served in the National Guard for a 
number of years, and while he occasionally complained about 
hearing or ear problems, audiometric testing at periodic 
physicals did not show hearing loss for VA purposes.  

In December 2005, Dr. Kasprzak wrote a letter in which he stated 
that the Veteran demonstrated "progressive hearing loss and 
probably some nerve damage possibly due to noise trauma."  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.
 
The 2005 statement suggests the possibility that the Veteran has 
a hearing disability as a result of his military service and 
therefore VA's duty to obtain an examination has been triggered. 

The Veteran also contends that he has a left hand disability as a 
result of an injury in Vietnam.  Specifically, the Veteran 
maintains that his hand was injured in "the breech block" of a 
piece of artillery equipment in-service.

Service treatment records from the Veteran's time on active duty 
are silent for a left hand injury.  However, in support of his 
contention that he did injure his left hand in service, the 
Veteran presented a photograph of himself sitting on a tank with 
his left hand clearly bandaged.  The Veteran also submitted a 
statement from a person he served with in Vietnam who wrote to 
indicate that he was there when the Veteran injured his left hand 
in the breech block of a gun.  He added that he recalled that the 
Veteran had to wear a bandage and arm sling for a good while.  

Following service there is no record of any left hand problems 
for many years, and no left hand issues were noted on any of the 
Veteran's periodic National Guard physicals.  

The first, and only, evidence of record, documenting the 
Veteran's post-service treatment for any left hand disorder is 
documented in a December 2005 statement from Dr. Kasprzak.  Dr. 
Kasprzak indicated that the Veteran had decreased range of motion 
in his left hand with some soft tissue swelling and tenderness 
over the metacarpal/carpal region of his left hand.  It was also 
noted that x-rays showed early degenerative changes in the 
proximal metacarpal bones, but no significant or severe arthritic 
changes were noted on the bones.  In conclusion, Dr. Kasprzak 
stated that he really could not conclude where the Veteran's left 
hand disability came from, but he allowed that it might may be 
military connected.

As such, the evidence shows a left hand injury in service and a 
current left hand disability.  Additionally, there is a 
suggestion that the two may be related.  Therefore, VA's duty to 
obtain an examination is triggered. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology 
examination.  The claims folder should be 
made available to the examiner and a complete 
rationale should be provided for any opinion 
expressed.
   
The examiner should conduct audiometric 
testing to determine whether the Veteran has 
bilateral hearing loss for VA purposes, and 
if so, the examiner should provide an opinion 
as to whether it at least as likely as not 
(probability of 50 percent or greater) that 
the Veteran's bilateral hearing loss was 
caused by his military service, to include 
in-service ear treatment and exposure to 
acoustic trauma.  

In offering the opinion, the examiner should 
discuss the relevance if any of the numerous 
post-active duty periodic physicals (from the 
Veteran's time in the National Guard) which 
do not show hearing loss for VA purposes. 

2.  Schedule the Veteran for a VA examination 
of his left hand.  The claims folder should 
be made available to the examiner and a 
complete rationale should be provided for any 
opinion expressed.
   
The examiner should determine whether the 
Veteran has a left hand disability for VA 
purposes, and if so, the examiner should 
provide an opinion as to whether it at least 
as likely as not (probability of 50 percent 
or greater) that the left hand disability is 
the result of the Veteran's military service, 
to include the Veteran's injury when his left 
hand was caught in the breech of a gun.  

3.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


